In the

        United States Court of Appeals
                   For the Seventh Circuit
                       ____________________
No. 21-1631
ANNE TALIGNANI, as Special Administrator of the Estate of
David Talignani, deceased,
                                       Plaintiff-Appellant,

                                    v.

UNITED STATES OF AMERICA,
                                                    Defendant-Appellee.
                       ____________________

          Appeal from the United States District Court for the
                     Southern District of Illinois.
          No. 19-cv-1018 — Mark A. Beatty, Magistrate Judge.
                       ____________________

SUBMITTED NOVEMBER 9, 2021∗ — DECIDED FEBRUARY 10, 2022
               ____________________

   Before EASTERBROOK, KANNE, and BRENNAN, Circuit
Judges.
   BRENNAN, Circuit Judge. A patient died after surgery at a
university hospital and his estate sued the United States

    ∗  This case was originally set for oral argument, which the parties
jointly moved to waive. We granted their motion and this case was sub-
mitted on the briefs and the record. See FED. R. APP. P. 34(a)(1) & (2)(C).
2                                                  No. 21-1631

under the Federal Tort Claims Act, 28 U.S.C. § 1346(b). The
Act waives sovereign immunity for certain torts committed by
“employee[s] of the Government.” Because the estate’s claim
does not involve a government employee, the district court
correctly entered summary judgment for the United States.
                               I
   David Talignani was a United States military veteran. In
2015, he consulted a neurosurgeon with the Department of
Veterans Aﬀairs Saint Louis Health Care System (“VA”). The
neurosurgeon recommended that he undergo neck surgery,
but because the VA could not perform a timely surgery, the
surgeon suggested Talignani obtain “evaluation and treat-
ment” at Saint Louis University Hospital (“Hospital”). Talig-
nani agreed and expressed a preference for the Hospital
because he had previously undergone a surgery there.
     To begin the referral process, a nurse practitioner submit-
ted an internal consult request seeking the VA’s approval to
secure treatment for Talignani at a non-VA provider. This re-
quest was granted, meaning the VA agreed to pay for “evalu-
ation and treatment rendered pursuant to the non-VA
provider’s plan of care.” The VA then sent a request for out-
patient services to the Hospital. The Hospital agreed to treat
Talignani and, in preparation, asked the VA to conduct sev-
eral pre-operative tests. In January 2016, Dr. Phillippe Mercier
performed neck surgery on Talignani using the Hospital’s fa-
cility and staﬀ. Talignani died shortly after being released.
    As administrator of her deceased husband’s estate, Anne
Talignani (or “the estate”) alleges her husband was “pre-
scribed excessive pain medication prior to his discharge from
St. Louis University Hospital,” which proximately caused his
No. 21-1631                                                      3

death. She ﬁrst sought recourse by ﬁling an administrative
complaint with the VA, which was denied. Then, she ﬁled this
federal lawsuit. The government moved for summary judg-
ment, arguing that her claim did not involve an “employee of
the Government.” In support of its motion, the government
submitted two aﬃdavits from VA employees; in response, the
estate did not submit any evidence. The district court ruled
for the government and this timely appeal followed. We re-
view the district court’s summary-judgment decision de
novo. Woodson v. United States, 990 F.3d 515, 519 (7th Cir.
2021).
                                II
    The Federal Tort Claims Act “waive[s] the sovereign im-
munity of the United States for certain torts committed by fed-
eral employees.” FDIC v. Meyer, 510 U.S. 471, 475 (1994) (cit-
ing 28 U.S.C. § 1346(b)). “[I]n the unique context of the FTCA,
all elements of a meritorious claim are also jurisdictional.”
Brownback v. King, 141 S. Ct. 740, 749 (2021). So, failure to es-
tablish any element also eliminates the basis for subject matter
jurisdiction. Id.
   To establish a claim under the Act, the plaintiff must show,
among other things, that his injury was caused by an “em-
ployee of the Government.” 28 U.S.C. § 1346(b); Meyer, 510
U.S. at 477. Whether a person is an “employee of the Govern-
ment” is “a pure question of law and a matter of statutory in-
terpretation.” Ezekiel v. Michel, 66 F.3d 894, 899 (7th Cir. 1995).
    The statutory definition of “employee of the Government”
at 28 U.S.C. § 2671 controls, even if it contradicts the phrase’s
ordinary meaning. Tanzin v. Tanvir, 141 S. Ct. 486, 490 (2020)
(“When a statute includes an explicit definition, we must
4                                                   No. 21-1631

follow that definition, even if it varies from a term’s ordinary
meaning.” (quoting Digit. Realty Tr., Inc. v. Somers, 138 S. Ct.
767, 776 (2018))). An “‘[e]mployee of the Government’ in-
cludes” five categories of personnel:
    1. “officers or employees of any federal agency”;
    2. “members of the military or naval forces of the
       United States”;
    3. “members of the National Guard [with certain con-
       ditions]”;
    4. “persons acting on behalf of a federal agency in an
       official capacity, temporarily or permanently in the
       service of the United States, whether with or with-
       out compensation”; and
    5. “any officer or employee of a Federal public de-
       fender organization [with one exception].”
See 28 U.S.C. § 2671.
    We pause to make two observations. First, § 2671 begins
with the word “includes,” which ordinarily introduces exem-
plary, not exhaustive language. Richardson v. Nat'l City Bank
of Evansville, 141 F.3d 1228, 1232 (7th Cir. 1998) (“‘Include’ is
a word of illustration, not limitation.”); ANTONIN SCALIA &
BRYAN A. GARNER, READING LAW: THE INTERPRETATION OF
LEGAL TEXTS 132–33 (2012). So, § 2671 does not necessarily
contain every instance in which a person is an “employee of
the Government.”
    Second, this case does not concern categories 2, 3, or 5 of
the statutory definition because the military, National Guard,
or Federal public defenders are not involved. So, we focus on
categories 1 and 4. Category 1—“officers or employees of any
No. 21-1631                                                            5

federal agency”—we will call the federal-employee clause.1
Category 4—“persons acting on behalf of a federal agency in
an official capacity, temporarily or permanently in the service
of the United States, whether with or without compensa-
tion”—we will call the official-capacity clause.
    The Supreme Court and this court have previously inter-
preted § 2671. These decisions inform our reading of the fed-
eral-employee and official-capacity clauses, and thus our de-
cision here.
   First up are two Supreme Court decisions. In Logue v.
United States, 412 U.S. 521 (1973), the Court determined that
county jail employees were not “employee[s] of the Govern-
ment.” Under the federal-employee clause, the plaintiffs ar-
gued that the county jail was a “federal agency.” 412 U.S. at
526. Under the official-capacity clause, the plaintiffs claimed
that the jail employees were “acting on behalf of” a federal
agency—the Federal Bureau of Prisons. Id.
    Whether the county jail was a federal agency turned on
§ 2671’s contractor exemption. To resolve this question, the
Court approved the use of the “law of torts and agency to de-
fine ‘contractor.’” Id. at 528. Under these principles, courts
look to the “division of responsibility” and who controls the
“day-to-day operations” to assess the “traditional distinction”
between employees and independent contractors. See id. at
527–29. Although the contract between the Bureau of Prisons
and the county jail prescribed standards and rules, “the


    1  “[F]ederal agency” is further defined to exclude “contractors.” 28
U.S.C. § 2671. This is called the “contractor exemption.” Logue v. United
States, 412 U.S. 521, 526 (1973). The terms “officers,” “employees,” and
“contractors” are undefined.
6                                                             No. 21-1631

agreement [gave] the United States no authority to physically
supervise the conduct of the jail’s employees.” Id. at 529–30.
Accordingly, the Court upheld the court of appeals’ “holding
that the [county jail] employees were employees of a ‘contrac-
tor with the United States,’ and not, therefore, employees of a
‘Federal agency.’” Id.
    The Logue plaintiffs also argued that the county jail em-
ployees were “employee[s] of the Government” under the of-
ficial-capacity clause. Id. at 526. 2 The Court first noted that the
legislative history “sheds virtually no light on the congres-
sional purpose in enacting the ‘acting on behalf of’ language
of § 2671.” Id. at 530. The government’s position was that “the
language is designed to cover special situations such as the
‘dollar-a-year’ man who is in the service of the Government
without pay, or an employee of another employer who is
placed under direct supervision of a federal agency pursuant
to contract or other arrangement.” Id. at 531. In contrast, cir-
cuit judges who dissented from the denial of rehearing en
banc expressed the view that a person “act[s] on behalf of a
federal agency” when he “assume[s] obligations and respon-
sibilities virtually identical to those of a salaried Federal em-
ployee.” Id. The Court rejected this proposition because it
would render § 2671’s exclusion of contractors “virtually
meaningless.” Id. at 532. But the Court did not expressly adopt


    2 The court of appeals in Logue did not address this argument in its
original panel opinion. See Logue v. United States, 459 F.2d 408 (5th Cir.
1972). Three judges dissented from the denial of rehearing en banc, point-
ing out that the plaintiff’s argument under the official-capacity clause
“was barely mentioned in the panel’s opinion, much less refuted by it.”
Logue v. United States, 463 F.2d 1340, 1342 (5th Cir. 1972) (Brown, C.J., dis-
senting from denial of rehearing en banc).
No. 21-1631                                                     7

the government’s competing interpretation of § 2671, only
saying the legislative history “afford[ed] some support” to
that view. Id. at 531.
    The Court next encountered § 2671 three years later in
United States v. Orleans, 425 U.S. 807 (1976), where it analyzed
whether a federally funded “community action agency” was
a “federal agency” or a “contractor.” 425 U.S. at 809. The
Court summarized Logue’s guidance regarding the federal
agency-contractor distinction: “[T]he question here is not
whether the community action agency receives federal money
and must comply with federal standards and regulations, but
whether its day-to-day operations are supervised by the Fed-
eral Government.” Id. at 815. Applying this standard to the
facts, the Court said, “[t]he underlying statute emphasizes
that a community action agency is a local, not a federal, enter-
prise; thus agents and employees of a local community action
agency are not ‘employee[s] of the [Federal] government.’” Id.
at 816 (first alteration added). The Court then relied on legis-
lative history to confirm its view. Id. at 817–19. Unlike Logue,
Orleans only mentioned the federal-employee clause—it did
not address the meaning of the official-capacity clause.
   Turning to this court’s precedents, the parties point us to
two key cases: Quilico v. Kaplan, 749 F.2d 480 (7th Cir. 1984),
and Ezekiel v. Michel, 66 F.3d 894 (7th Cir. 1995). Both were
decided after Logue and Orleans.
   Quilico involved physicians temporarily serving at a VA
hospital. The court reviewed Logue and Orleans, ascribing to
these cases the creation of the “strict control test.” 749 F.2d at
482. “Under this test, before the defendants may be consid-
ered government employees, it must be demonstrated that
the government is authorized to direct or control the detailed
8                                                    No. 21-1631

performance of the defendants’ work.” Id. Notwithstanding
its recognition of this test, the Quilico court held “the strict
control test … is inappropriate in determining whether Con-
gress intended that a [temporary VA] physician is to be im-
munized from liability” because if the strict control test were
applied, “almost all physicians and surgeons operating
within the VA program who are sued for medical malpractice,
including those permanently employed, would not be im-
mune.” Id. at 485. As a result, “anytime a physician or surgeon
is called upon to exercise independent judgment, he or she
would face the risk of liability,” and “this obviously was not
the intent of Congress.” Id.
    Having decided the strict control test did not apply to phy-
sicians, this court once more turned to congressional intent to
interpret the relevant statutes. Id. According to the court, the
“legislative history … indicate[d] that it was the intent of Con-
gress that the immunity granted to the VA physicians and
surgeons be broad.” Id. at 486–87. Equally obvious was Con-
gress’s intent to extend immunity—via a statute making the
FTCA the exclusive remedy for suits against VA health care
employees—to those physicians serving on a temporary ba-
sis. Id. at 487. In effect, the temporary-service doctors were
treated as employees, receiving the benefit of immunity from
liability. The Quilico court did not mention the official-capac-
ity clause.
    In Ezekiel, this court again interpreted § 2671, this time for
physicians completing their medical residency at a VA hospi-
tal. The plaintiff argued that a medical resident was an inde-
pendent contractor, not an employee. See 66 F.3d at 899. But
the court disagreed, holding that “[t]he statutory scheme un-
der which Dr. Michel was appointed … clearly establishes
No. 21-1631                                                     9

that he was a federal employee rather than an independent
contractor.” Id. at 900. So, Ezekiel relied on statutory language,
rather than the strict control test, to determine whether a med-
ical resident was a federal employee, expressly reaffirming
Quilico’s rejection of the strict control test where the “physi-
cians [are] clearly covered by the FTCA.” Id. at 902–03.
    Ezekiel identified a caveat, though. The strict control test
may “be a rational approach” in situations where the physi-
cian’s provision of services was “pursuant to a contractual
agreement” and the physician’s relation “to the government
is not unambiguously governed by statute to be an employer-
employee relationship.” Id. With this in mind, the court alter-
natively held that a medical resident would be an employee
even under the strict control test because he was being trained
and subject to “a higher degree of supervision and control …
than would a private physician acting as an independent con-
tractor under contract with the government.” Id. Like Quilico,
the court’s analysis did not distinguish between the federal-
employee and official-capacity clauses.
    To summarize the applicable precedents from the Su-
preme Court (Logue and Orleans) and our court (Quilico and
Ezekiel), courts may reference traditional principles of agency
law, i.e., the strict control test, when interpreting the unde-
fined terms “employee” and “contractor.” But courts should
begin with the statutory language if federal law creates the
relationship under review. If the statutory framework makes
clear that an individual is an employee or a contractor, the
analysis ends. See Ezekiel, 66 F.3d at 900–03.
   This provides the approach to applying the federal-em-
ployee clause. But, as explained above, an “employee of the
Government” includes both “employees of any federal
10                                                            No. 21-1631

agency” and “persons acting on behalf of a federal agency in
an official capacity.” These clauses are separate and distinct.
To date, neither the Supreme Court nor this court has inter-
preted the phrase “persons acting on behalf of a federal
agency in an official capacity.”3 Instead, the case law focuses
on who qualifies as an “employee[] of [a] federal agency.”
Failing to give meaning to both clauses violates the surplus-
age canon that recommends, “[i]f possible, every word and
every provision is to be given effect.” SCALIA & GARNER, supra,
at 174. And the plain meaning of § 2671 contemplates daylight
between the two clauses—a situation where a person is not an
“officer[] or employee[] of any federal agency” yet acts “on
behalf of a federal agency in an official capacity.” 28 U.S.C.
§ 2671.
   With this in mind, we turn to the official-capacity clause.
Although not tasked with describing each scenario in which
a person may be an “employee of the Government” under this
clause, we briefly summarize judicial opinions and statutes
that offer us some guidance.
    A good place to start is the government’s position in Logue,
where it contended the official-capacity clause covered at
least two “special situations”: (1) “the ‘dollar-a-year’ man
who is in the service of the Government without pay,” and


     3The Ninth Circuit has read Logue to apply the control test to both
clauses. Sisto v. United States, 8 F.4th 820, 830 (9th Cir. 2021) (“[T]he Su-
preme Court applies the ordinary ‘control test’ to [the official-capacity
clause] of § 2671.”). But Logue did not adopt an interpretation of the offi-
cial-capacity clause. Similarly, the Second Circuit has treated both clauses
identically, concluding that they are to “be applied with an eye to general
agency law.” Witt v. United States, 462 F.2d 1261, 1263 (2d Cir. 1972). This
approach, though, would erode any distinction between the two clauses.
No. 21-1631                                                   11

(2) “an employee of another employer who is placed under
direct supervision of a federal agency pursuant to contract or
other arrangement.” Id. at 531.
    The first “special situation,” those serving the United
States without pay, is supported by Congress’s express recog-
nition that certain federal volunteers are “employee[s] of the
Government” for purposes of the Act. See, e.g., 16 U.S.C.
§ 4604(c)(2) (volunteers with Department of the Interior’s
Take Pride in America Program); 42 U.S.C. §§ 7142(b)(3),
7142c(b)(2)(A) (volunteers with the Department of Energy’s
National Atomic Museum and American Museum of Science
and Energy); 42 U.S.C. § 12655n(b)(3) (participants—who re-
ceive a living allowance—in the American Conservation and
Youth Service Corps). Similarly, Job Corps enrollees, who re-
ceive free vocational training and a basic living allowance, are
designated as “employee[s] of the Government.” 29 U.S.C.
§§ 3198, 3200(a), 3207(a)(4).
    Elsewhere in the U. S. Code, law enforcement officers who
do not work for a federal agency, yet temporarily serve in a
federal capacity, are designated “employee[s] of the Govern-
ment.” See 2 U.S.C. § 1974(b) (special officers of the Capitol
Police, temporarily appointed officers who ordinarily serve
with a different government agency); 49 U.S.C. § 44922(e)
(state or local law enforcement officers who are deputized by
the Transportation Security Administration to carry out fed-
eral airport security); see also Provancial v. United States, 454
F.2d 72, 75 (8th Cir. 1972) (holding that deputized special of-
ficers of the Department of Interior were “employee[s] of the
Government” under the official-capacity clause).
   As for the judiciary, courts have recognized that, in some
cases, a private party cooperating with law enforcement, e.g.,
12                                                    No. 21-1631

a confidential informant, may be an “employee of the Gov-
ernment.” See U.S. Tobacco Coop. Inc. v. Big S. Wholesale of Va.,
LLC, 899 F.3d 236, 250 (4th Cir. 2018); Patterson & Wilder Const.
Co. v. United States, 226 F.3d 1269, 1278 (11th Cir. 2000); Leaf v.
United States, 661 F.2d 740, 741 (9th Cir. 1981).
    Volunteers, special law enforcement officers, and confi-
dential informants—a noncomprehensive list—demonstrate
the daylight between the federal-employee and official-capac-
ity clauses. These positions represent the unusual scenario
where an individual is not a federal officer or employee, nor
a federal contractor, yet represents the federal government in
an official capacity and thus falls within the Act’s coverage.
These examples adequately sketch the official-capacity
clause’s contours for our purposes.
                                III
    The estate bears the burden to prove that the surgeon, Dr.
Mercier, was an “employee of the Government.” See Tri-State
Hosp. Supply Corp. v. United States, 341 F.3d 571, 575 (D.C. Cir.
2003) (“A party bringing suit against the United States bears
the burden of proving that the government has unequivocally
waived its immunity.”). Using the two available options un-
der § 2671 applicable here—the federal-employee clause or
the oﬃcial-capacity clause—and relying on the statutory lan-
guage and case law discussed above, the estate could meet
that burden by oﬀering evidence that would permit a reason-
able juror to conclude one of the following:
No. 21-1631                                                                13

    1. Dr. Mercier4 was an “employee” of the VA;
    2. Dr. Mercier was an “employee” of the Hospital and
       the Hospital was a “federal agency,” not a contrac-
       tor;
    3. Dr. Mercier was “acting on behalf of [the VA] in an
       oﬃcial capacity, temporarily or permanently in the
       service of the United States”; or
    4. Dr. Mercier was otherwise an “employee of the
       Government” under an inexhaustive interpretation
       of “includes.”
But the estate did not submit any evidence. The record con-
sists solely of two declarations provided by the government.
To the extent the estate relies on the pleadings, it “violat[es]
the rule that a non-moving party may not rely solely on the
allegations in [its] complaint to defeat summary judgment.”
Shermer v. Ill. Dep’t of Transp., 171 F.3d 475, 478 (7th Cir. 1999).
    The undisputed facts in the record establish that Dr. Mer-
cier was not employed by the VA in January 2016 or any other
time, nor did he hold privileges at the VA hospital. Instead,
the VA authorized payment for Talignani’s neck surgery ac-
cording to an outside provider’s plan of care, not its own. That


    4 We agree with the district court that the sole issue before us is
whether Dr. Mercier was an “employee of the Government.” The estate
mentions “staff” but does not identify anyone else or explain why that
information is unavailable. FED. R. CIV. P. 56(d). Because the plaintiff bears
the burden of proving that the alleged injury was caused by an “employee
of the Government,” a vague reference to “staff” is insufficient. Tonelli v.
United States, 60 F.3d 492, 496 (8th Cir. 1995) (affirming summary judg-
ment against plaintiffs who “did not provide sufficient details” regarding
alleged misconduct by unnamed postal employees).
14                                                   No. 21-1631

outside provider became the Hospital when it referred Talig-
nani for evaluation and treatment. The VA conducted a few
pre-operative procedures, but Dr. Mercier performed the sur-
gery with the assistance of Hospital staﬀ and without VA su-
pervision. Based on these undisputed facts, the district court
properly entered summary judgment for the United States.
The evidence indisputably shows that Dr. Mercier was not a
VA employee, and the statutory framework and traditional
principles of agency law demonstrate that the Hospital was
not a federal agency.
    This removes the federal-employee clause from the pic-
ture. Beginning with the statutory text, Ezekiel, 66 F.3d at 903,
the provision authorizing the VA to make payments to non-
VA hospitals for medical treatment does not subject non-VA
facilities to employment terms or conditions—it treats non-
VA facilities as contractors. See 38 U.S.C. § 1703 (2018). Indeed,
the government points out that the statute, as it existed at the
time of the surgery, referred to these outpatient care agree-
ments as “contracts.” Id. This stands in contrast to Quilico and
Ezekiel, which involved a statutory provision permitting the
Secretary of Veterans Aﬀairs to “employ” individuals for var-
ious positions. 38 U.S.C. § 7405.
    Traditional principles of agency law conﬁrm this view.
Logue, 412 U.S. at 528. The VA did not control or supervise the
surgery conducted by Dr. Mercier in any way, thus negating
any potential agency relationship between the VA and the
Hospital. Moreover, the mere payment for services rendered
does not create a principal-agent relationship. See Orleans, 425
U.S. at 816 (“The Federal Government in no sense controls
‘the detailed physical performance’ of all the programs and
projects it ﬁnances by gifts, grants, contracts, or loans.”).
No. 21-1631                                                 15

   A familiar scenario illustrates this point. An individual
schedules a routine medical procedure at his local doctor’s of-
ﬁce, for which his private insurance company pays. If the pro-
cedure goes awry, no one expects that the patient could sue
the insurer for medical malpractice. Rather, the suit is
properly brought against the entity responsible for the alleged
negligence—those involved in administering treatment. So
too here. The VA’s payment for Talignani’s medical care did
make it legally responsible for that care.
    As to the oﬃcial-capacity clause, there is no evidence that
Dr. Mercier was acting on behalf of the VA in an oﬃcial ca-
pacity. Instead, the record shows that Dr. Mercier operated
independently, using the Hospital’s resources. As the district
court observed, “[t]here is no indication that Dr. Mercier
maintained an oﬃce at the VA or used support staﬀ, supplies,
or equipment furnished by the VA.” Finally, we note that the
estate does not suggest Dr. Mercier is otherwise an “employee
of the Government,” assuming § 2671 should be read as an
inexhaustive list.
    The estate failed to make a strong showing under either
the federal-employee or official-capacity clauses. The undis-
puted evidence shows that (1) Dr. Mercier was not employed
by the VA, and (2) the Hospital was not a federal agency—
thus, the federal-employee clause is ruled out. The estate also
offered no evidence that Dr. Mercier was (3) acting on behalf
of the VA in an official capacity, or (4) otherwise an “em-
ployee of the Government” under an inexhaustive interpreta-
tion of “includes.”
    For these reasons, the Act’s limited waiver of sovereign
immunity does not extend to this lawsuit. We AFFIRM the de-
cision of the district court.